Name: 1999/525/EC: Council Decision of 12 July 1999 on the conclusion of an Agreement between the European Community and the Lao People's Democratic Republic on trade in textile products
 Type: Decision
 Subject Matter: leather and textile industries;  Asia and Oceania;  European construction
 Date Published: 1999-08-06

 Avis juridique important|31999D05251999/525/EC: Council Decision of 12 July 1999 on the conclusion of an Agreement between the European Community and the Lao People's Democratic Republic on trade in textile products Official Journal L 208 , 06/08/1999 P. 0001 - 0001COUNCIL DECISIONof 12 July 1999on the conclusion of an Agreement between the European Community and the Lao People's Democratic Republic on trade in textile products(1999/525/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with Article 300(2) first sentence thereof,Having regard to the proposal from the Commission,Whereas:(1) the Commission has negotiated on behalf of the European Community an Agreement between the European Community and the Lao People's Democratic Republic on trade in textile products, initialled on 16 June 1998;(2) pursuant to Decision 678/98/EC(1), pending the completion of procedures required for its conclusion, this Agreement has been applied on a provisional basis from 1 December 1998,HAS ADOPTED THIS DECISION:Article 1The Agreement between the European Community and the Lao People's Democratic Republic on trade in textile products is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person empowered to sign the Agreement between the European Community and the Lao People's Democratic Republic in order to bind the Community.Done at Brussels, 12 July 1999.For the CouncilThe PresidentS. NIINISTÃ (1) OJ L 321, 30.11.1998, p. 41.